Exhibit Media Contact: Investor Relations Contact: Jaime Spuhler Carolyn Bass Taleo Corporation Market Street Partners 904-493-8851 415-445-3234 jspuhler@taleo.com ir@taleo.com Taleo Reports Strong Second Quarter 2008 Results Posts Record Revenues; New Customers Reach All-Time High Dublin, Calif. – July 31, 2008 – Taleo (NASDAQ: TLEO), the leading provider of on demand talent management solutions, today announced financial results for the second quarter ended June 30, 2008. Quarterly Highlights Include: · Record revenues of $38.8 million for the second quarter of 2008, an increase of 25% year-over-year. · Signed over 225 new customers, an all-time high. · Signed definitive agreement to acquire Vurv. · GAAP net income of $1.1 million, or $0.04 per fully diluted share. · Non-GAAP net income of $4.2 million, or $0.15 per fully diluted share. · Customer base grew to over 1,900 customers with more than 1.5 million users. “Taleo achieved record performance across the organization, posted record revenues, and set a record for the number of new customers.Our results highlight both the growing demand for talent management solutions in large and small companies regardless of the economic environment,” stated Michael Gregoire, Chairman and CEO of Taleo.“I am also proud that we were able to perform at this level, while simultaneously working on closing our acquisition of Vurv.Taleo’s ability to innovate and execute has helped enhance our leadership position.” Other significant achievements during the second quarter 2008 include: · Acquired 25 New Taleo Enterprise Edition™ Customers. Demand for Taleo’s talent management solutions continued with the Company signing 25 new enterprise customers bringing Taleo’s customer base to over 350 organizations around the world.New Taleo Enterprise Edition™ customers in North America included AT&T, Adobe, Allergan, Avanade, Blue Cross Blue Shield of Michigan, CSX Transportation, Cymer, Enterprise Product Partners, Harris Teeter, Herbalife, Manpower, Plantronics, The Nielsen Company and US Foodservice. · Achieved Significant International Growth. Revenues from outside of North America grew by 83% over the same period last year and represented 13% of total revenues. New international customers included Cargotec, Veolia, AirFrance, Baloise, Eiffage, Manpower and Vic Roads. · Momentum in Performance Management.Just one quarter after the general availability of Taleo PerformanceTM, the Company closed enterprise deals in North America and Europe, including InterContinental Hotels Group, Children’s Healthcare of Atlanta, and North Shore Long Island Jewish Health
